Citation Nr: 0937654	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-40 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
cervical injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1973 to January 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in June 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, NM.  

The Veteran states that at times he has been homeless.  He 
claims he was not notified of the rating decision of February 
1997 denying him service connection for a neck disorder, 
however that same month notice of the determination was sent 
to the Veteran to the mailing address he provided in 
September 1996.  Thus the record shows the Veteran was 
properly notified of this rating decision at his last address 
of record.

There is a "presumption of administrative regularity" under 
which it is presumed that Government officials have properly 
discharged their official duties - including mailing notice. 
And to rebut this presumption, there must be "clear evidence" 
to the contrary that either VA's regular mailing practices 
were not regular or they were not followed.  More precisely, 
in order to rebut this presumption the Veteran must establish 
both that the mailing was returned as undeliverable and that 
there were other possible and plausible addresses to contact 
him.  Davis v. Principi, 17 Vet. App. 29 (2003); Woods v. 
Gober, 14 Vet. App. 214 (2000); Mindenhall v. Brown, 7 Vet. 
App. 271 (1994). 

In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of 
administrative regularity.  It is therefore presumed that 
timely notice of the rating decision in February 1997 was 
mailed to the Veteran at his most recent address of record.

In November 2007, the Board remanded the issues for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).
FINDINGS OF FACT

1. The Veteran did not serve in combat, and the alleged in-
service stressor has not been corroborated by service records 
or credible supporting evidence from other sources to support 
the diagnosis of PTSD.  

2. In a decision, dated in February 1997, the Board denied 
service connection for degenerative joint disease of the 
cervical spine.  

3. The additional evidence presented since the decision by 
the Board in February 1997 is either redundant or cumulative 
of evidence previously considered. 



CONCLUSIONS OF LAW

1. Post-traumatic stress disorder is not due to an injury or 
a disease that was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).

2. The rating decision in February 1997, denying service 
connection for degenerative joint disease of the cervical 
spine, is final.  38 U.S.C.A. § 7105(c) (West 2002).

3. New and material evidence has not been presented to reopen 
the claim of service connection for residuals of a cervical 
spine injury.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. § 3.156 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims. 
Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in February 2004, November 2004, 
March 2006 and December 2007, regarding the Veteran's claim 
for service connection for PTSD and claim to reopen for 
residuals of a cervical injury.  The Veteran was notified of 
the evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The Veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  The notice included, in general, the provisions 
for disability ratings and for the effective date of the 
claims, that is, the date of receipt of the claims.

As for the claim to reopen service connection for residuals 
of a cervical injury, the notice included: 1) the type of 
evidence needed to reopen the claim of service connection, 
that is, new and material evidence, namely, evidence not 
previously considered, which was not redundant or cumulative 
of evidence previously considered and pertained to the reason 
the claim was previously denied; 2) the reasons the claim was 
previously denied, namely, the lack of a cervical spine 
disability in the service treatment records; and 3) the type 
of evidence needed to substantiate the underlying claim of 
service connection, namely, evidence of a current disability; 
evidence of an injury or disease in service or an event in 
service, causing or aggravating injury or disease; evidence 
of a relationship between the current disability and the 
injury, disease, or event in service.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice, pertaining to the 
provisions for the effective date of a claim, the degree of 
disability and the reason why the service connection claim 
for a cervical spine disability was denied, were not provided 
prior the initial adjudication of the claims, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  The procedural defect 
was cured as after the RO provided substantial 
content-complying VCAA notice, the claims were readjudicated 
as evidenced by the supplemental statements of the case, 
dated in March 2006, December 2006 and June 2009.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, including clinical records; service 
personnel records; VA records and afforded the Veteran a VA 
PTSD examination in December 2008.  There has been 
substantial compliance with the Board's remand directive, no 
further development is required.  Stegall v. West, 11 Vet. 
App. 268 (1998); see Dyment v. West, 13 Vet. App. 141, 146-47 
(1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that 
there was no Stegall violation when there has been 
substantial compliance with the Board's remand order).  

As for the service connection claim for PTSD, in April 2009 
the Veteran was advised of the evidence, other than service 
records, necessary to substantiate his in-service stressor.

As for the claim to reopen for residuals of a cervical 
injury, under the duty to assist, a VA medical examination or 
medical opinion is not authorized unless new and material 
evidence is presented, and this is not the case here.  
38 C.F.R. § 3.159(c)(4)(iii).  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The claimed stressors in this case involve the Veteran having 
been sexually assaulted in service.  Thus, the case must be 
considered under the special provisions contained in the VA 
adjudication procedure manual applicable to such claims, as 
required by Patton v. West, 12 Vet. App. 272 (1999).  See VA 
ADJUDICATION PROCEDURE MANUAL, M21-1 (MANUAL M21-1), Part 
III,  5.14d (Mar. 8, 2002).  Subsequent to the joint motion 
and Court order, 38 C.F.R. § 3.304(f)(3) was added to 
incorporate the provisions regarding personal assault into 
the regulations.  See 67 Fed. Reg. 10330-10332 (Mar. 7, 
2002)).  This new section provides as follows:

If a PTSD claim is based on in-service 
personal assault, evidence from sources 
other than the veteran's service records 
may corroborate the veteran's account of 
the stressor incident.  Examples of such 
evidence include, but are not limited 
to: records from law enforcement 
authorities, rape crisis centers, mental 
health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one 
type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, 
or anxiety without an identifiable 
cause; or unexplained economic or social 
behavior changes.  

Factual Background

The Veteran's service treatment records are negative for 
treatment of a psychiatric disorder.  A service treatment 
record dated in April 1974 reveals he passed out on the beach 
and requested a psychiatric consultation.  Personnel records 
show that the Veteran was charged with 3 violations of the 
Uniform Code of Military Justice: in November 1973 he 
violated a general order, and in August 1974 and November 
1974 he was absent without prior authorization.  Shortly 
after service, VA medical records including ones from August 
1978, reveal the Veteran was suicidal and treated for 
depression.  

After service, VA records show that in 1998 the Veteran 
entered a PTSD treatment program.  The Veteran's VA 
biopsychosocial assessment of January 1998 provided a PTSD 
diagnosis and noted he was sexually abused in childhood and 
during service at Camp Lejeune.  In a statement received 
March 2004, and during his RO hearing in July 2005, the 
Veteran asserted that in the late summer of 1974, he was 
sexually assaulted by 4 fellow Marines at Camp Lejeune on the 
Onslow Beach.  He did not know who his assailants were.  He 
claims he confided in a Catholic priest during Confession and 
didn't speak about this until 1998.  

VA records covering the period from 1998 to 2008, on multiple 
occasions provide an assessment of PTSD diagnosis due to 
military sexual trauma, including in September 1999, July 
2005, September 2006 and in November 2006 (by letter from the 
PTSD trauma clinic).  Medical records associated with SSA 
determinations in 1999, show the Veteran claimed he was raped 
in service.  

On VA examination in December 2008, the Veteran reported that 
he was struggling with psychiatric symptoms since he was 
raped in 1974 by four soldiers in service on Onslow Beach at 
Camp Le June.  

The examiner provided an assessment of PTSD, noting that the 
Veteran was involved in alleged gang rape in service and met 
the DSM-IV stressor criterion.  The examiner indicated the 
Veteran demonstrated behavioral-verbal aggression, avoidance, 
cognitive-decreased concentration, social-isolation, 
affective-mood irritability, anger, somatic-anxiety and 
depression.  He had symptoms in all three major categories of 
increased arousal, avoidance and re-experiencing.  The 
examiner was of the opinion that the Veteran had PTSD that is 
as likely as not a result of the alleged gang rape incident 
in service.  The examiner also noted that it was impossible 
at the present time to either verify or deny that the 
incident occurred as there was no formal report besides the 
Veteran's current account of what had happened.  

Analysis

Posttraumatic stress disorder was not affirmatively shown to 
be present during service and service connection under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 

To the extent that the Veteran declares that he has PTSD 
related to service, PTSD is not a condition under case law 
where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disorder therefore is medical in nature, that 
is, not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the Veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Also by regulation the diagnosis of PTSD requires medical 
evidence diagnosing the condition in accordance 38 C.F.R. 
§ 4.125, that is, a diagnosis that conforms to the Diagnostic 
and Statistical Manual of Mental Disorders (DSM- IV).  38 
C.F.R. §3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the Veteran's statements 
as competent evidence that he has PTSD related to service.  

Although the record contains a diagnosis of PTSD, this does 
not end the inquiry because the diagnosis satisfies only one 
element required in order for service connection for PTSD be 
awarded.  In addition to the diagnosis, there must be 
credible supporting evidence that the claimed in-service 
stressor occurred. 

The evidence necessary to establish the occurrence of any in-
service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998). 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
alleged in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

In the instant case, there is no credible supporting evidence 
that the Veteran's claimed in-service sexual assault stressor 
occurred.  On VA examination in December 2008, the examiner 
attributed the Veteran's PTSD diagnosis to sexual trauma in 
service, noting that it was impossible to confirm that the 
incident actually occurred.  While the VA examination in 
December 2008 and other medical evidence of record attributes 
the veteran's PTSD to sexual trauma in service, evidence of 
the actual occurrence of the noncombat in-service stressors 
cannot consist solely of after-the-fact medical nexus 
evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The statement of the case of October 2004 and the duty to 
assist letter in April 2009, advised the Veteran of the type 
of information necessary to substantiate his alleged assault 
stressor.  Nevertheless the Veteran has not provided evidence 
to corroborate his claimed in-service sexual assault.  His 
service treatment records indicate he requested a psych 
consult in August 1974, around the time of the alleged 
incident, however he was not treated for any mental disorders 
during service and his separation examination of January 2005 
is negative for any mental disorders.  His personnel records 
showed he had UCMJ Article 92 violation of a General Order in 
November 1973, prior to the putative rape which shows that he 
was punished for disciplinary infractions prior to the 
putative rape.  

Since the diagnosis of PTSD is predicated on in-service 
stressor, and since there is no credible evidence that any 
alleged in-service combat or noncombat stressor occurred, the 
Board rejects the current diagnosis of PTSD related to 
service.  Without credible supporting evidence of any alleged 
in-service stressor, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

Claim to Reopen

Application to Reopen the Claim of Service Connection 

Although the prior decision of the Board is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion). 

Medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus (i.e., a connection to an in-service 
event), does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994).  

Evidence Previously Considered

The evidence before the rating decision of February 1997 is 
summarized below. 

Service treatment records show that in December 1972, the 
Veteran sustained a back contusion when he was hit by a hatch 
of an Amtrac vehicle.  

A VA examination in November 1977, provided a diagnosis of 
contusion of back, acute and recovered.  

A rating decision in November 1977, denied service connection 
for residuals of a back injury.  

VA records in 1996, show the Veteran reported injuring his 
cervical spine in the Marine Corps in 1973.  The records show 
he reinjured the cervical spine at the Police Academy in a 
Judo class in 1983 and in a motor vehicle accident in 1993.  
The Veteran complained of chronic neck pain and had a 
diagnosis of degenerative joint disease of the cervical 
spine.  In September 1996, he underwent a posterior cervical 
decompression and lateral mass fusion.  

Additional Evidence

The evidence of record since the rating decision of February 
1997 consists of the following.  

VA records covering the period from 1977 to 2008, including 
VA records associated with Social Security Administration 
(SSA) determinations, show the Veteran on multiple occasions 
was treated for a cervical spine disability.  A summary of 
the pertinent evidence shows that in June 1980, the Veteran 
had an impression of cervical spasm.  In June 1996, the 
Veteran complained of neck pain with radiculopathy, a MRI 
shows spondylosis, spinal stenosis and bilateral neural 
foraminal narrowing.  In 1996, the Veteran complained of a 
neck injury in service.  In September 1996, the Veteran 
underwent a posterior cervical decompressive laminectomy from 
C3 to C7 with lateral mass instrumentation of pedicle 
fixation at C7 and fusion.  X-rays in September 1997, show 
total arthrodesis and degenerative disc narrowing.  In 1997, 
the Veteran complained of neck pain since he was hit by a 
hatch of a vehicle in service.  That same year he had neck 
pain and spasms after twisting his neck.  In June 2003, he 
complained of a compression fracture in the 1970s, which was 
aggravated by a motor vehicle accident in the 1990s.  A MRI 
in April 1999, shows laminectomies C3 through C7 with fusion 
hardware, mild left neural foraminal narrowing, diffuse 
broad-based disc bulge at C7-T1 and mild anterior osteophytes 
through the cervical spine.  In February 2002, the Veteran 
was in a motor vehicle accident and had neck pain.  A MRI 
shows broad-based disk bulge with mass effect on anterior 
thecal sac and bilateral exiting nerve root foramina at C7-
T1.  A MRI in November 2003, shows disc space narrowing, 
compression and neural foraminal narrowing.  A MRI in 
November 2007, shows post surgical changes, multilevel 
degenerative changes with bilateral neural femoral narrowing 
and persistent mild C7-T1 central canal stenosis.  

VA medical evidence documenting a cervical spine disability, 
including the Veteran's reports of a cervical injury in 
service, is either redundant or cumulative evidence.  
Redundant evidence is evidence previously considered.  
Cumulative evidence is evidence that supports facts 
previously established and considered.  Neither redundant nor 
cumulative evidence meets the regulatory definition of new 
and material evidence under 38 C.F.R. § 3.156(a).  This 
evidence does not a show a causal relationship between the 
Veteran's cervical spine disability and service, does not 
raise a reasonable possibility of substantiating the claim 
and therefore the evidence is not new and material under 38 
C.F.R. § 3.156.

Private records, including private records associated with 
SSA determinations, show multiple neck injuries, treatment 
and a variously diagnosed cervical spine disability.  In 
December 1998, the Veteran indicated he injured his neck in 
1980 after falling off a second story and landing on the hood 
of a car.  In February 1983, the Veteran injured his neck 
taking Judo instruction in the Police Academy.  In August 
1993, the Veteran was in a motor vehicle accident and 
incurred a cervical strain.  X-rays that same month show 
degenerative changes of the lower cervical spine.  In 
November 1994 and May 1995, the Veteran had a diagnosis of 
cervical derangement with myelopathy.  A MRI in November 1994 
shows spurs and herniation with narrowing of the neural 
foramina and neural canal.  In March 1998, he strained his 
neck feeding a horse, x-rays show degenerative disc disease 
and spondylosis.  In June 1998, he was in a motor vehicle 
accident and had cervical soreness.  In October 1998, the 
Veteran complained of neck injury in service.  In April 1999, 
the Veteran had a cervical strain after falling.  In December 
2005, the Veteran was in a motor vehicle accident, where he 
was rear ended, had subsequent neck pain and wore a soft 
cervical collar.  A MRI in December 2005 shows spinal 
stenosis.  

The private medical evidence documenting a cervical spine 
disability, including the Veteran's reports of an in-service 
cervical injury, is not new and material as it is cumulative, 
that is, supporting evidence of previously considered 
evidence, namely, that the Veteran has a cervical spine 
disability, that he relates to service, which has been 
previously considered and rejected by the RO in February 
1997.  Cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156.  This evidence does not a show a causal relationship 
between the Veteran's cervical spine disability and service, 
does not raise a reasonable possibility of substantiating the 
claim and therefore the evidence is not new and material 
under 38 C.F.R. § 3.156.

In a statement received in April 2006, the Veteran's former 
spouse indicated she has known him since 1982 and he told her 
he injured his neck in service.  To the extent that the 
statement of the Veteran's former spouse is offered as proof 
of a neck injury, which she was told by the Veteran occurred 
in service, of which she had no personal knowledge, and 
although she is competent to describe what she has personal 
knowledge, that is, she is not competent to assert that the 
Veteran has or was diagnosed with a particular injury related 
to the cervical spine disability she observed.  Layno v. 
Brown, 6 Vet. App. 465, 470-71 (1994).  (Lay witness 
competency is not unlimited, and the fact that a lay witness 
may personally know the veteran and may have had the 
opportunity to observe him does not render the witness' 
testimony universally competent in proceeding to determine 
service connection; lay testimony is competent in proceeding 
to establish service connection only when it regards symptoms 
of the veteran's injury and lay testimony is not competent to 
prove the veteran had or was diagnosed with a particular 
injury.). 

As the statement is not competent evidence on the questions 
of whether the Veteran's cervical spine disability, first 
shown after service, had onset during service or whether it 
is related to service, the evidence does not raise a 
reasonable possibility of substantiating the claim and 
therefore the evidence is not new and material under 38 
C.F.R. § 3.156. 

As the additional evidence is not new and material, the claim 
of service connection for residuals of a cervical injury is 
not reopened, and the benefit-of-the-doubt standard of proof 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

ORDER

Service connection for post-traumatic stress disorder is 
denied.  

As new and material evidence has not been presented, the 
claim of service connection for residuals of a cervical spine 
injury, is not reopened, and the appeal is denied.



____________________________________________
Leonard J. Vecchiollo 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


